PER CURIAM.
Anthony Peoples ("Movant") was charged with Count I of unlawful possession of a firearm, pursuant to § 571.070, and Count II of unlawful use of a weapon, pursuant to § 571.030, in Cause No. 1522-CR03444-01. Movant pleaded guilty to *891both counts on October 26, 2015. Movant was sentenced to a term of fifteen years of imprisonment in the Missouri Department of Corrections on Count I and seven years of imprisonment on Count II, to run consecutively for a total of twenty-two years of imprisonment. Execution of Movant's sentence was suspended until his probation was revoked on October 17, 2016. Movant alleges in his Rule 24.035 post-conviction motion that he only pleaded guilty because his plea counsel affirmatively misinformed him that "he would get probation on both charges with a total backup sentence of seven years." After reviewing the record, we find that it directly refutes Movant's claim, and any mistaken belief by Movant at the time he pleaded guilty would be unreasonable. Accordingly, Movant has failed to allege facts that, if true, would warrant relief, and he is not entitled to an evidentiary hearing. We affirm the motion court's denial of Movant's post-conviction motion.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).